Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks pages 12-13, filed 5/3/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 (a)(1) rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a database configured to store at least one grid, the at least one grid comprising positions, the positions being referenced by coordinates, wherein upon inserting a new position before an existing position in the at least one grid, coordinates of the existing position are shifted;…
assign a function F({P}, {S}) a further position within the at least one grid, the further position being outside the subset of the positions, wherein the function F({P},{S}): 
locates, based on the coordinates {P}, a position C in the at least one grid; 
selects, based on the specification {S}, one or more blocks of a blockchain B assigned to the position C;…”, in combination with the other claimed limitations.   


“providing a database configured to store at least one grid, the at least one grid comprising positions, the positions being referenced by coordinates, wherein upon inserting a new position before an existing position in the at least one grid, coordinates of the existing position are shifted;…
assigning, by the processor, a function F({P}, {S}) a further position within the at least one grid, the further position being outside the subset of the positions, wherein the function F({P},{S}): 
locates, based on the coordinates {P}, a position C in the at least one grid; 
selects, based on the specification {S}, one or more blocks of a blockchain B assigned to the position C;…”, in combination with the other claimed limitations.   

6.	With respect to independent claim 20, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“providing a database configured to store at least one grid, the at least one grid comprising positions, the positions being referenced by coordinates, wherein upon inserting a new position before an existing position in the at least one grid, coordinates of the existing position are shifted;…
acquire a plurality of blockchains, the blockchains associated with blockchain addresses, the blockchain addresses being immutable;

assigning, by the processor, a function F({P}, {S}) a further position within the at least one grid, the further position being outside the subset of the positions, wherein the function F({P},{S}): 
locates, based on the coordinates {P}, a position C in the at least one grid; 
selects, based on the specification {S}, one or more blocks of a blockchain B assigned to the position C;…”, in combination with the other claimed limitations.   
7.	Dependent claims 2-10 and 12-19 are allowed for being dependent to an already allowed claim.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167